Motion Granted; Appeal Dismissed and Memorandum Opinion filed January
14, 2014.




                               In The

                 Fourteenth Court of Appeals

                         NO. 14-13-01016-CV

JACOB MORRIS, INDIVIDUALLY AND AS NEXT FRIEND OF DANIEL
CLINT MORRIS, DANIEL “CLINT” MORRIS, REGINA MORRIS, CINDY
  STEPHENS, INDIVIDUALLY AND AS REPRESENTATIVE OF THE
          ESTATE OF DANIEL STEPHENS, Appellants

                                 V.
ELIZABETH NICOLE MARIE NELSON A/K/A BETH NELSON, NICOLE
RENEE TODD A/K/A NIKKI TODD, ASSOCIATED CREDIT UNION OF
 TEXAS A/K/A ASSOCIATED CREDIT UNION A/K/A ASSOCIATED CU
   OF TEXAS A/K/A ACU OF TEXAS A/K/A ACUTX A/K/A ACUTX
INSURANCE SERVICES, AND CU FINANCIAL GROUP, LLC A/K/A CU
   FINANCIAL GROUP A/K/A CU FINANCIAL GROUP L A/K/A CU
FINANCIAL GRP LLC A/K/A CU FINANCIAL, CU FINANCIAL GROUP
 INSURANCE A/K/A CU FINANCIAL GROUP LLC, A SUBSIDIARY OF
 ASSOCIATED CREDIT UNION OF TEXAS, PROGRESSIVE COUNTY
   MUTUAL INSURANCE COMPANY, AND MASON MCMURRAY,
                         Appellees
                     On Appeal from the 405th District Court
                            Galveston County, Texas
                       Trial Court Cause No. 11-CV-0724

                  MEMORANDUM                       OPINION


      This is an attempted appeal from an order signed November 4, 2013,
denying appellants’ oral motion for leave to file a fourth amended petition.
Generally, appeals may be taken only from final judgments. Lehmann v. Har-Con
Corp., 39 S.W.3d 191, 195 (Tex. 2001). Interlocutory orders may be appealed only
if permitted by statute. Bally Total Fitness Corp. v. Jackson, 53 S.W.3d 352, 352
(Tex. 2001). This appeal is from an interlocutory order not permitted to be
appealed by statute. See Tex. Civ. Prac. & Rem. Code § 51.014 (listing
interlocutory orders that may be appealed).

      On November 20, 2013, appellees filed a motion to dismiss the appeal on the
ground that the order is interlocutory. Appellants’ response was to request
additional time to file a response to the motion. To date, appellants have been
permitted more than 45 days to file a response, and have filed an additional request
asking for an additional 30 days.

      The record filed with this court reflects an interlocutory order over which
this court has no jurisdiction.

      The appeal is ordered dismissed and appellants’ pending motion to extend
time to file a response is denied as moot.

                                                 PER CURIAM


Panel consists of Justices Boyce, Christopher, and Brown.

                                             2